715 N.W.2d 775 (2006)
475 Mich. 880
Deborah Sue NICKE, Plaintiff-Appellee,
v.
Kenneth Michael MILLER, Automotive Rentals, Inc., High Voltage Maintenance Corporation, and Emerson Electric Company, Defendants-Appellants, and
Juan Hernandez-Moreno and State Farm Mutual Auto Insurance Company, Defendants.
Docket No. 130666. COA No. 263929.
Supreme Court of Michigan.
June 9, 2006.
On order of the Court, the application for leave to appeal the January 26, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument whether the Court of Appeals erred by remanding the case to the trial court for consideration of whether plaintiff suffered a temporary serious impairment of body function. The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.